383 S.W.2d 416 (1964)
Jerry HAWKINS, Appellant,
v.
The STATE of Texas, Appellee.
No. 37188.
Court of Criminal Appeals of Texas.
October 28, 1964.
No attorney of record on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
*417 WOODLEY, Presiding Judge.
The offense is theft by bailee; the punishment, 5 days in jail and a fine of $75.
The State does not seek affirmance of this conviction for the reason that there is no allegation in the complaint and information as to the value of the property alleged to have been appropriated.
Without such an allegation the punishment cannot be determined. Art. 1429, Sec. 1, Vernon's Ann.P.C.; 5 Branch's Ann.P.C. 2d Ed., Sec. 2674, p. 120; Price v. State, 165 Tex. Crim. 326, 308 S.W.2d 47, and cases cited.
The judgment is reversed and the prosecution under the complaint and information is ordered dismissed.